NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 15 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BOBBY LEE KINDER, Jr.,                          No. 17-15158

                Plaintiff-Appellant,            D.C. No. 1:16-cv-01311-MJS

 v.
                                                MEMORANDUM*
MERCED COUNTY; et al.,

                Defendants-Appellees.

                  Appeal from the United States District Court
                      for the Eastern District of California
                  Michael J. Seng, Magistrate Judge, Presiding**

                            Submitted August 9, 2017***

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Bobby Lee Kinder, Jr., appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging various federal and state law

claims. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             Kinder consented to proceed before a magistrate judge. See 28 U.S.C.
§ 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Hamilton v. Brown, 630 F.3d 889, 892 (9th Cir. 2011) (dismissal under 28 U.S.C.

§ 1915A); Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order)

(dismissal under § 1915(e)(2)(B)(ii)). We affirm.

      The district court properly dismissed Kinder’s action because Kinder failed

to allege facts sufficient to state any plausible claim. See Hebbe v. Pliler, 627 F.3d

338, 341-42 (9th Cir. 2010) (although pro se pleadings are to be construed

liberally, a plaintiff must present factual allegations sufficient to state a plausible

claim for relief); see also See Castro v. County of Los Angeles, 833 F.3d 1060,

1073 (9th Cir. 2016) (en banc) (requirement for establishing municipal liability

claim); Jones v. Williams, 297 F.3d 930, 934 (9th Cir. 2002) (explaining personal

participation requirement); Crumpton v. Gates, 947 F.2d 1418, 1420 (9th Cir.

1991) (elements of § 1983 action).

      To the extent Kinder requests copies of his medical records, copies of a

police report, and the appointment of counsel in his opening brief, Kinder’s

requests are denied.

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.

                                            2                                     17-15158